Exhibit 10.11

EXECUTION VERSION

THIRD AMENDMENT AND WAIVER TO
RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT

THIS THIRD AMENDMENT AND WAIVER TO RECEIVABLES LOAN, SECURITY AND SERVICING
AGREEMENT dated as of August 20, 2015 (this “Amendment”) is entered into among
FLOWERS FINANCE II, LLC, a Delaware limited liability company (the “Borrower”),
FLOWERS FOODS, INC., a Georgia corporation (the “Servicer”), NIEUW AMSTERDAM
RECEIVABLES CORPORATION B.V., COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK
B.A., “RABOBANK”, as Facility Agent for the Nieuw Amsterdam Lender Group and as
a Committed Lender, PNC BANK, NATIONAL ASSOCIATION, as Facility Agent for the
PNC Bank Lender Group and as a Committed Lender, and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK”, NEW YORK BRANCH, as administrative
agent (the “Administrative Agent”) for each of the Lenders.

RECITALS

WHEREAS, reference is made to that certain Receivables Loan, Security and
Servicing Agreement dated as of July 17, 2013, as amended by First Amendment to
Receivables Loan, Security and Servicing Agreement dated as of August 7, 2014
and by Second Amendment to Receivables Loan, Security and Servicing Agreement
dated as of December 17, 2014 (as so amended, the “Existing Loan Agreement” and,
as amended by this Amendment and as otherwise amended, supplemented or modified
from time to time, the “Loan Agreement”) among the parties to this
Amendment.  Unless otherwise provided elsewhere herein, capitalized terms used
herein shall have the respective meanings assigned thereto in the Loan
Agreement; and

WHEREAS, the parties to this Amendment have agreed to (i) amend the Existing
Loan Agreement and (ii) waive the Specified Events (as defined below) under the
Existing Loan Agreement, all on the terms and subject to the conditions set
forth in this Amendment;

NOW, THEREFORE, the parties to this Amendment hereby agree as follows:

SECTION 1.Amendments to Existing Loan Agreement.  Effective as of the Effective
Date (as defined below), subject to the satisfaction of the conditions precedent
set forth in Section 3 below, the Existing Loan Agreement is hereby amended as
follows:

(a)each of the definitions of “Facility Termination Date” and “LIBO Rate”
appearing in Annex I to the Existing Loan Agreement is hereby amended and
restated as follows:

“Facility Termination Date” means the earlier to occur of August 11, 2017 and
the Early Termination Date.

"LIBO Rate" means, with respect to an Accrual Period and an Advance, the greater
of (i) 0.00% and (ii) (a) the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is 2 Business
Days prior to the commencement of such Accrual Period by reference to the
Reuters Screen LIBOR01 for deposits in Dollars (or such other comparable page as
may, in the opinion of the Administrative Agent, replace such page for the
purpose of

 

--------------------------------------------------------------------------------

 

displaying such rates) for a period equal to such Interest Period; provided that
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Dollars are offered for such relevant
Accrual Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is 2 Business Days prior to the beginning of such Accrual Period,
divided by (b) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves) applicable to any member
bank of the Federal Reserve System in respect of Eurocurrency liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).

(b)the following definition is added to Annex I to the Existing Loan Agreement
in the appropriate alphabetical order:

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

(c)Section 4.01(n) of the Existing Loan Agreement is hereby amended by adding
the following at the end thereof:

The Borrower is not a “covered fund” under the Volcker Rule and in determining
that the Borrower is not a covered fund, the Borrower, among other things,
either does not rely solely on the exemption from the definition of “investment
company” set forth in Section 3(c)(1) and/or Section 3(c)(7) of the Investment
Company Act of 1940 or is entitled to the benefit of the exclusion for loan
securitizations in the Volcker Rule under 17 C.F.R. 75.10(c)(8).

SECTION 2.Waiver to Existing Loan Agreement. Pursuant to Section 5.02(c) of the
Originator Sale Agreement (Bakeries), no Originator may change its name unless
it has given the Administrative Agent at least 30 days’ prior written notice
thereof and prior to such change it has caused the financing statement filed in
connection with such agreement to be amended or a new financing statement to be
filed. On February 4, 2015, Flowers Baking Co. of Lenexa, LLC, a Kansas limited
liability company merged with and into Flowers Baking Co. of Kansas City, LLC, a
Kansas limited liability company (the “Surviving Company”) and the Surviving
Company changed its name to Flowers Baking Co. of Lenexa, LLC without providing
prior written notice of the name change to the Administrative Agent or causing
to be filed a new or amended financing statement (the “Specified Breach”).  The
Specified Breach, without giving effect to the waiver and agreements requested
herein by the Borrower, would constitute an Event of Default under Section
8.02(e) of the Receivables Loan Agreement and an Amortization Event under
Sections 8.01(b) and (h) of the Receivables Loan Agreement (collectively, the
“Specified Events”).

Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Facility Agents and the Administrative Agent waive the Specified
Events and any other Event of Default and Amortization Event relating to the
Specified Breach.  Each Lender hereby directs the

 

--------------------------------------------------------------------------------

 

related Facility Agent and the Administrative Agent to grant such waiver and
enter into this Amendment.

SECTION 3.Conditions Precedent.  The amendments set forth in Section 1 and the
waiver set forth in Section 2 above shall become effective as of the date hereof
(the “Effective Date”) upon (a) the receipt by the Administrative Agent of
counterpart signature pages to this Amendment executed by each of the parties to
this Amendment, (b) the receipt by the Administrative Agent of counterpart
signature pages to the Second Amended and Restated Fee Letter dated as of the
date hereof (the “Amended Fee Letter”) between the Borrower and the
Administrative Agent executed by each of the parties thereto, (c) the receipt by
each Committed Lender of the amendment fee as set forth in the Amended Fee
Letter, (d) the receipt by the Administrative Agent of evidence of the name
change of Flowers Baking Co. of Kansas City, LLC’s to Flowers Baking Co. of
Lenexa, LLC and (e) the filing by the Administrative Agent of the financing
statement amendment attached hereto as Exhibit A. Each Lender hereby consents to
the amendment and restatement of the Fee Letter pursuant to the Amended Fee
Letter.

SECTION 4.Representations and Warranties of the Borrower.  Each of the Borrower
and the Servicer hereby represents and warrants to each Lender, each Facility
Agent and the Administrative Agent that, on and as of the date hereof:

(a)this Amendment has been duly executed and delivered by it, and this Amendment
and the Existing Loan Agreement as amended hereby constitute, the legal, valid
and binding obligations of it enforceable against it in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the rights of creditors generally and to general
equitable principles (regardless of whether considered in a proceeding in equity
or at law); and

(b)the representations and warranties of it contained in the Loan Agreement or
in the other Transaction Documents to which it is a party are true and correct
in all material respects as of the date hereof, with the same effect as though
made on such date (after giving effect to this Amendment), except to the extent
such representation or warranty expressly relates only to a prior date; and

(c)immediately after giving effect to this Amendment, no Amortization Event or
Event of Default shall have occurred and be continuing.

SECTION 5.Miscellaneous.

(a)This Amendment may be amended, modified, terminated or waived only as
provided in Section 10.05 of the Loan Agreement.

(b)Except as expressly modified as contemplated hereby, the Loan Agreement is
hereby confirmed to be in full force and effect in accordance with its terms and
is hereby ratified and confirmed.  This Amendment is intended by the parties to
constitute an amendment and modification to, and otherwise to constitute a
continuation of, the Loan Agreement, and is not intended by any party and shall
not be construed to constitute a novation thereof or of any obligation of any
party thereunder.  This Amendment shall constitute a Transaction Document.

 

--------------------------------------------------------------------------------

 

(c)The Borrower and the Servicer each acknowledge that the grant by the Facility
Agents and the Administrative Agent of the waiver requested herein does not mean
that they or any of them will grant any other waiver or agreement (whether of
the same or similar nature), and no inference to that effect will be drawn or
asserted by the Borrower or the Servicer. 

(d)This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns under the Loan
Agreement.

(e)This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.  Delivery of an executed signature page to this
Amendment by facsimile transmission or other electronic image scan transmission
shall be effective as delivery of a manually signed counterpart of this
Amendment.

(f)The provisions of this Amendment are intended to be severable.  If any
provision of this Amendment shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability of such provision in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

(g)THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.  Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or Federal court sitting in New
York City in any action or proceeding arising out of or relating to this
Amendment, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court.  The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.  The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(h)EACH OF THE BORROWER, THE SERVICER, THE ADMINISTRATIVE AGENT, THE FACILITY
AGENTS AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR
THEREOF.

[Signature pages follow]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK”, NEW YORK
BRANCH, as Administrative Agent

 

By:
Name:
Title:  

 

By:      
Name:
Title:

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK”, as Committed
Lender and Nieuw Amsterdam Facility Agent

 

By:
Name:
Title:  

 

By:      
Name:
Title:

 




 

--------------------------------------------------------------------------------

 

NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V.

 

By:
Name:
Title:  




 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as Committed Lender and PNC Bank Facility Agent

 

By:
Name:  
Title:    




 

--------------------------------------------------------------------------------

 

FLOWERS FINANCE II, LLC,
as Borrower

 

By:
Name:  
Title:

 

FLOWERS FOODS, INC.,
as Servicer

 

By:
Name:  
Title:

 